Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on April 18, 2022.
As directed by the amendment: Claims 1-2 were amended. Claims 3 and 16 were cancelled. Claims 1-2 and 4-15 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 9-10 recite “a brush head” which is confusing because line 5 already recites “a brush head.” Examiner suggests --the brush head-- in order to avoid confusion as to whether this is referring to the same brush head as previously recited.
Claim 2, line 3 recites “the device” which lacks antecedent basis. Examiner suggests --the smart device--. 
Claim 6, line 3 recites “a user” which is confusing because claim 1 already recites “a user.” Examiner suggests --the user-- in order to avoid confusion as to whether this is referring to the same user as previously recited.
Claim 10, line 2 recites “a video camera” and it is unclear whether this is referring to the previously recited “camera” (claim 1, line 8) or if this is a second, separate camera. For purposes of examination, this has been interpreted to mean the same camera, since Applicant has only depicted one camera in the drawings.
Claim 11, line 3 recites “the proximity system is a video camera with a lens” which is confusing because “a camera” has already been recited in claim 1, line 8. Examiner suggests --the camera has a lens--.
Claim 11, line 4 recites “a smart device” which is confusing because claim 1 already recites a smart device. Examiner suggests --the smart device--.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rynerson et al. (2014/0214062) in view of Schwarz-Hartmann et al. (5,974,615), Voss et al. (2013/0085459), and Ignatovich et al. (2012/0287255).
Regarding claim 1, Rynerson discloses an eyelid care appliance (device 10, 110, Figs. 1-2) comprising a power supply (electric power source 42, Fig. 1), a motor (motor 30, Fig. 1) having motor controls (control switches 34, Fig. 1; see the last sentence of [0025] and the last two sentences of [0026]), and a drive system (mechanical drive unit 12 with motor chuck 32, Fig. 1; 112, 132, Fig. 2) connecting the motor (30) to a head receiver (aperture 182 of chuck 132, Fig. 2), said drive system causes the head receiver (132, 182) to transmit oscillating motive force (reciprocating movement 38a, Fig. 1) to a cleaning head (instrument 22 with swab 14, Fig. 1; 122, 14, Fig. 2) connected to said head receiver (head 122 is detachably connectable to the head receiver aperture 182, see Fig. 2), said eyelid care appliance having a housing (body 28, Figs. 1-2), wherein the cleaning head (22/122, 14, Figs. 1-2) is detachably mated with the head receiver (see Fig. 2, Figs. 3A-3B, and see lines 10-16 of [0021] and the first two sentences of [0030]) and protrudes from the housing (head 22/122, 14, Figs. 1-2 protrudes from the housing 28) and oscillates (28a, Fig. 1) when the motor is powered on (when powered on, the motor transmits movements such as reciprocating movement 38a, Fig. 1, see lines 10-19 of [0025]).
Rynerson is silent regarding the drive system having a geared joint; the cleaning head being a brush head; the eyelid care appliance having a proximity system and a proximity annunciator, and including a camera movably mounted to the housing, wherein the proximity system relays proximity data to a smart device for display to a user; and wherein the oscillation comprises repeated angular rotation up to a first angular amount in a first direction and angular rotation up to a second angular amount in a second opposite direction such that the brush head does not make a full revolution.
With respect to the drive system having a geared joint and providing repeating angular oscillation that does not make a full revolution, it is noted that Applicant has admitted that such oscillating drive system transmissions are well-known (see the last two sentences of [0148] of the published application). Furthermore, Rynerson specifically contemplates providing “any motion … that creates relative motion to the debris on the eye 15 such that upon contacting the debris with the swab 14, the debris is removed” see lines 12-16 of [0025]).
Schwarz-Hartmann teaches a related handheld scrubbing and cleaning device (Fig. 1) with an attachable brush head (bristle head 26, selectively attachable by brush attachment 3, see Fig. 1, see col. 16, lines 20-21) that oscillates (alternating rotary movement 49, Fig. 1). The device has a drive system (see mechanical components inside housing 5, Fig. 1) including a geared joint (pinion 32, spur gear 33 pivotably mounted on shaft 34, Fig. 1, form a geared joint) to produce oscillating movements (49) comprising repeated angular rotation up to a first angular amount in a first direction and angular rotation up to a second angular amount in a second opposite direction such that the brush head does not make a full revolution (see col. 10, lines 47-54, the overall travel range can be about 30 to about 80 degrees). The angular oscillation (49) provides an advantageous cleaning/scrubbing effect as the oscillation movement helps to remove debris (see col. 1, lines 42-45 and col. 5, lines 9-14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive system and cleaning head of Rynerson to include the drive system providing repeated angular rotation up to a first angular amount in a first direction and angular rotation up to a second angular amount in a second opposite direction such that the brush head does not make a full revolution, and to modify the swab to have a brush head as taught by Schwarz-Hartmann because this is a simple substitution of one known oscillation drive system for another known oscillation drive system (and Applicant has admitted such oscillating drive systems are well-known) which would provide expected results of driving the brush head attachment in an oscillating manner that is particularly advantageous at providing a cleaning/scrubbing effect to remove debris (see col. 1, lines 42-45 and col. 5, lines 9-14 of Schwarz-Hartmann).
The modified Rynerson/Schwarz-Hartmann device is still silent regarding said eyelid care appliance having a proximity system, a proximity annunciator, a camera movably mounted to the housing, wherein the proximity system relays proximity data to a smart device for display to a user.
Voss teaches a related eye care device with an eye medicament dispensing unit (EMDU 100, Fig. 1) for dispensing precise quantities of a liquid medicament to the eye (see lines 1-4 of [0002]). The EMDU (100) includes a proximity system with a camera (sensor or camera 101, emitter 102, detector 103, and proximity sensor 109, Fig. 1) and a proximity annunciator (speaker 307, Fig. 3; see lines 9-20 of [0031], an audible click, tone, sound, or vibration is emitted when the proximity sensor determines the eye is within an acceptable distance). Additionally, the camera is in communication with a smart device (cell phone, computer, or TV, see the last sentence of [0035]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelid care appliance of Rynerson/Schwarz-Hartmann to include an eye medicament dispensing unit with a proximity system and proximity annunciator in communication with a smart device as taught by Voss so that the modified device will be able to also apply eye medicament to the user, such as to help treat dry eye syndrome.
The modified Rynerson/Schwarz-Hartmann/Voss device is still silent regarding the camera being movably mounted to the housing and relaying proximity data to the smart device for display to a user.
Ignatovich teaches a related portable hand-held camera for imaging the eye (Fig. 1B). The device includes a camera being movably mounted to a housing (the distal tip 11 of the camera is rotatably attached to the housing 12 via swivel fixture 60, Fig. 12; see the first two sentences of [0102]) to allow the camera to be adjusted to various angular positions to provide a wider range of views (rotatable along arrow 61 to be at preset angular locations 62, Fig. 12’ see the last two sentences of [0102]) and video (see the second sentence of [0094]). Furthermore, the camera system can relay proximity data (images from the camera are “proximity data” because the image data depicts the proximity of the probe to the eye) to a smart device for display to a user (see the first sentence of [0060], and the second sentence of [0027], the image data can be transmitted wirelessly via Bluetooth® communication to a smart device such as an iPhone® or Android for viewing and storage).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the camera and proximity system of Rynerson/Schwarz-Hartmann/Voss device to have the camera rotatably mounted to the housing and to relay proximity data/images to a smart device for viewing as taught by Ignatovich so that adjustable camera angles can be utilized, to better capture a desired area and so that a user can conveniently view and store the camera images from a smart phone.
Regarding claim 2, the modified Rynerson/Schwarz-Hartmann/Voss/Ignatovich device discloses wherein the video camera (camera 101 of Voss, as modified by Ignatovich) includes a lens (lens 15, Fig. 12 of Ignatovich) mounted near the brush head (“near” is a broad term, and the lens is mounted on the housing in the modified device, configured to capture video of the area the brush head is treating. Therefore, it would be near the brush head) and the proximity system communicates with the device using near field communication protocol (Bluetooth, see the last sentence of [0035] of Voss; see also the first sentence of [0060] of Ignatovich), and wherein video output from the video camera is displayed on the smart device (see the first sentence of [0060] of Ignatovich, the camera images/video is displayed on the smart device).
Regarding claim 4, the modified Rynerson/Schwarz-Hartmann/Voss/Ignatovich device discloses wherein the head receiver (aperture 182, see Fig. 2 of Rynerson, as modified by aperture tube 13 and pin 27, Fig. 1 of Schwarz-Hartmann) is adjustable (the head receiver in the modified device allows multiple single-use treatment heads to be attached, see the second sentence of [0027] of Rynerson. Thus, it is an adjustable head receiver because different, discrete treatment heads can be detached/attached. The detachment/attachment is an adjustment).
Regarding claim 5, the modified Rynerson/Schwarz-Hartmann/Voss/Ignatovich device discloses wherein the proximity annunciator is at least a tactile annunciator (speaker 307, Fig. 3; see lines 9-20 of [0031] of Voss, an audible click, tone, sound, or vibration is emitted when the proximity sensor determines the eye is within an acceptable distance. A vibration is a tactile annunciator).
Regarding claim 6, the modified Rynerson/Schwarz-Hartmann/Voss/Ignatovich device discloses wherein the proximity system is capable of displaying information on the smart device (see the first sentence of [0060] of Ignatovich, the camera images/video is displayed on the smart device. Additionally, see the last sentence of [0035) that is configured to guide a user in landing the brush head on an eyelid margin (see the second sentence of [0027] and the last two sentences of [0095] of Ignatovich, the modified device is able to communicate real time images to the smart device for viewing. Real-time images of the user’s eye area are capable of displaying information on the smart device to guide a user to land the brush head on an eyelid margin).
Regarding claim 12, the modified Rynerson/Schwarz-Hartmann/Voss/Ignatovich device discloses wherein a frequency of the oscillation is about several thousand strokes per minute (the rotary frequency is about 50 to 80 Hz, see col. 10, lines 55-57 of Schwarz-Hartmann. 50 to 80 Hz corresponds to a range of 3,000 to 4,800 strokes per minute), and Rynerson states that the frequency of movement of the head may range from sonic frequencies to ultrasonic frequencies (see the last two sentences of [0025] of Rynerson and note that sonic frequencies are from 20 to 20,000 Hz). The modified device does not specifically disclose a range such as 7,000 to 9,000 or 20,000 to 40,000 strokes per minute.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control switch(es) of Rynerson/Schwarz-Hartmann/Voss/Ignatovich to allow the user to select oscillation frequencies to be within at least 7,000 to 9,000 strokes per minute, since it has been held that where the general conditions of a claim are disclosed in the prior art (Rynerson discloses moving the cleaning head at frequencies ranging from sonic to ultrasonic, and Schwarz-Hartmann discloses oscillating frequencies including 4,800 strokes per minute), discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05.
Regarding claim 13, the modified Rynerson/Schwarz-Hartmann/Voss/Ignatovich device discloses wherein the first angular amount and the second angular amount are 70 degrees (the overall travel can be between 30 and 80 degrees, see col. 10, lines 49-50 of Schwarz-Hartmann. Thus, this disclosed range covers wherein the first and second angular amount may be 70 degrees).
Regarding claim 14, the modified Rynerson/Schwarz-Hartmann/Voss/Ignatovich device discloses wherein the brush head (as modified by 26 of Schwarz-Hartmann) is cylindrical (see Fig. 1 of Schwarz-Hartmann, the receptacle 25 appears to be cylindrical and allows a substantially circular rotation 49 of the disk-shaped bristle head 26).
Furthermore, even if the brush head was interpreted to not be cylindrical, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the brush head of Rynerson/Schwarz-Hartmann/Voss/Ignatovich to be cylindrical, since applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of providing a cleaning brush head. See MPEP 2144.04(IV)(B).
Regarding claim 15, the modified Rynerson/Schwarz-Hartmann/Voss/Ignatovich device discloses wherein the drive system (as modified by Schwarz-Hartmann) comprises a pinion gear (pinion 32, Fig. 1 of Schwarz-Hartmann), a spur gear linkage (spur gear 33 and quadrilateral link 30, Fig. 1 of Schwarz-Hartmann), and a keyed shaft (spindle 20 is keyed at its end 24, Fig. 1, so that it is keyed to brush shaft 23 of Schwarz-Hartmann) and wherein the pinion gear (32) is coupled to (via motor shaft 31, Fig. 1 of Schwarz-Hartmann) the motor (8, Fig. 1 of Schwarz-Hartmann) and configured to drive the spur gear linkage (33, 30) such that the spur gear linkage converts rotary motion of the pinion gear (32) to oscillating reciprocally arcuate motion (alternating rotary movement 49, Fig. 1 of Schwarz-Hartmann), the spur gear linkage (33, 30) configured to drive the keyed shaft (20, 24) to cause the head receiver (pin 27, Fig. 1 of Schwarz-Hartmann) and the brush head (bristle head 26, Fig. 1 of Schwarz-Hartmann) to oscillate (in movement 49, Fig. 1).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rynerson et al. (2014/0214062) in view of Schwarz-Hartmann et al. (5,974,615), Voss et al. (2013/0085459) and Ignatovich et al. (2012/0287255) as applied to claim 1 above, and further in view of Sonsino et al. (2014/0221908).
Regarding claim 7, the modified Rynerson/Schwarz-Hartmann/Voss/Ignatovich device is silent regarding one or more reservoirs, one or more pumps, output tubing, and one or more nozzles for dispensing liquids selected from the group consisting of cleaning agents, Betadine, antiseptics, antimicrobials, anti-inflammatories, anesthetics, saline solution, water, solvents, taggants, stains, pharmaceuticals, nutriceuticals, and monoclonal antibodies.
Sonsino teaches a related eyelid treatment device (Fig. 1) which includes a reservoir (“fluid module 182 can have a fluid reservoir”, see Fig. 1 and see line 15 of [0050]), a pump (delivery module includes a pump, see lines 1-4 of [0096]), output tubing (delivery tubing 156, Fig. 1), and one or more nozzles (one or more delivery openings 132, Fig. 1) for dispensing cleaning liquids (from fluid module 182) such as anti-inflammatories (see the last three lines of [0022]) and pharmaceuticals (see lines 3-7 of [0046]).  These liquids delivered are able to help treat Meibomian gland dysfunction (see lines 1-3 of [0003] and see paragraph [0076] which states the delivery of these fluids can help clear the Meibomian glands).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelid care appliance of Rynerson/Schwarz-Hartmann/Voss/Ignatovich to include liquid delivery tubing, nozzles, a pump, and a reservoir as taught by Sonsino so that beneficial liquids can be dispensed to the eyelid in order to enhance the treatment of Meibomian gland dysfunction.
Regarding claim 8, the modified Rynerson/Schwarz-Hartmann/Voss/Ignatovich device is silent regarding one or more reservoirs, one or more pumps, output tubing, and one or more nozzles for dispensing gases, liquids, and/or powders which are heated or cooled to create an aerosol.
Sonsino teaches a related eyelid treatment device (Fig. 1) which includes a reservoir (“fluid module 182 can have a fluid reservoir”, see Fig. 1 and see line 15 of [0050]), a pump (delivery module includes a pump, see lines 1-4 of [0096]), output tubing (delivery tubing 156, Fig. 1), and one or more nozzles (one or more delivery openings 132, Fig. 1) for dispensing at least gases or liquids (from fluid module 182) and they are at least heated to create an aerosol (see “warm mist humidified air” in lines 3-7 of [0046].  This is an aerosol because small liquid droplets will be in the "mist humidified air").  These gases delivered are able to help treat Meibomian gland dysfunction (see lines 1-3 of [0003] and see paragraph [0076] which states the delivery of these vapors/gases/mists can help clear the Meibomian glands).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelid care appliance of Rynerson/Schwarz-Hartmann/Voss/Ignatovich to include gas delivery tubing, nozzles, a pump, and a reservoir as taught by Sonsino so that beneficial gases can be dispensed to the eyelid in order to enhance the treatment of Meibomian gland dysfunction.
Regarding claim 9, the modified Rynerson/Schwarz-Hartmann/Voss/Ignatovich device is silent regarding a suction pump configured to facilitate removal of debris and liquids from an eyelid margin and expulsion of such debris and liquids as a wastestream through the housing.
Sonsino teaches a related eyelid treatment device (Fig. 1) which includes a fluid delivery module (fluid module 182, delivery module 178, tubing 156, nozzle 132, Fig. 1) to deliver therapeutic fluids to the eye, and a suction pump (“suction module 190 can have a suction force generator such as a suction pump”, see Fig. 1 and see lines 17-19 of [0050]) configured to facilitate removal of debris and liquids from the eyelid margin (see the last three lines of [0046], the suction openings 136 extract the obstructions (debris), tissues, and other materials; furthermore see lines 8-12 of [0065], the used liquid agents are suctioned) and expulsion of such debris and liquids as a wastestream (the suction module 190 will suction the debris and liquids as a wastestream) through the housing (tubing 160, Fig. 1) to a waste reservoir (see the last three lines of [0065]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelid care appliance of Rynerson/Schwarz-Hartmann/Voss/Ignatovich to include a fluid delivery module and a suction delivery module as taught by Sonsino so that beneficial fluids can be dispensed to the eyelid in order to enhance the treatment of Meibomian gland dysfunction, and then the obstructions and used liquids can be suctioned to a waste reservoir.
Regarding claim 10, the modified Rynerson/Schwarz-Hartmann/Voss/Ignatovich/Sonsino device is configured to have the wastestream (liquid waste, debris, or tissues, see lines 8-12 of [0065] of Sonsino) be examined by a video camera because the modified device includes a video camera (camera 101, Fig. 1 of Voss, as modified by Ignatovich) which is rotatable (as taught by swivel fixture 60, Fig. 12 of Ignatovich) and will be able to be used to visually examine what debris is present or not present in the eyelid area. Thus, the modified device is configured to facilitate detection and reporting of contents of the wastestream due to the presence of the video camera (101).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rynerson et al. (2014/0214062) in view of Schwarz-Hartmann et al. (5,974,615), Voss et al. (2013/0085459), and Ignatovich et al. (2012/0287255) as applied to claim 1 above, and further in view of Altshuler et al. (2005/0154381), and Poran et al. (2013/0345685).
Regarding claim 11, the modified Rynerson/Schwarz-Hartmann/Voss/Ignatovich device discloses wherein the proximity system is a video camera (camera 101, Voss, as modified by Ignatovich) with a lens (lens 15, Fig. 12 of Ignatovich) mounted near the brush head (“near” is a broad term, and the lens is mounted on the housing in the modified device, configured to capture video of the area the brush head is treating. Therefore, it would be near the brush head) and in near field communication with a smart device (Bluetooth communication with a smart device such as a smart phone, see the first sentence of [0060], and the second sentence of [0027] of Ignatovich, and see the last sentence of [0035] of Voss), but is silent regarding one or more band-limited light sources that project light in front of the brush head, wherein video output from the video camera facilitates multispectral image analysis by the smart device, and output of the multispectral image analysis is displayed on the smart device.
Altshuler teaches a related dermatological instrument which includes one or more band-limited light sources (illumination source 1606, Fig. 16B; paragraph [0086] states that the illumination source for illuminating the treatment area can be selected to generate radiation in any desired spectral region… “UV, violet, blue, green, yellow light or infrared radiation (e.g., about 290-600 nm, 1400-3000 nm) can be used for visualization of superficial targets, such as vascular and pigment lesions, fine wrinkles, skin texture and pores.  Blue, green, yellow, red and near IR light in a range of about 450 to about 1300 nm can be used for visualization of a target at depths up to about 1 millimeter below the skin… it should be understood that in other embodiments the handheld device can incorporate a plurality of such sources, of the same or different emission spectra”) that project light in front of the head of the device (“illumination source 1606, for example, an LED, illuminates the treatment area”, see lines 12-13 of [0136]), wherein the proximity system (illumination source 1606, camera 1605, lens 1604, Fig. 16B) is a video camera (CCD camera or video camera 1605, Fig. 16B; and see the last sentence of [0040]) with a lens (optical system lens 1604, Fig. 16B) mounted near the distal head (see Fig. 16B, the lens 1604 is “near” the distal end of the housing), and in near field communication with (via communications interface 1611 which includes a wireless protocol to communicate with an external computer 1612, see Fig. 16B and see lines 1-9 of [0138]) a smart device (computer 1612, Fig. 16B), and wherein the video output from the video camera is fed to the smart device, and the output is displayed on the smart device (see lines 4-11 of [0138], real time images can be transferred to the computer). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity system of Rynerson/Schwarz-Hartmann/Voss/Ignatovich to include one or more band-limited light sources that project light in front of the brush head, and the proximity system to include a lens and video camera mounted in the neck area in the housing and in near field communication with a smart device to display video output from the video camera on the smart device as taught by Altshuler so that the image detected by the proximity system will be able to be transmitted in real time to an external display device such as a smart device.  Furthermore, the one or more band-limited light sources will help the device be able to visualize different parts of the eyelid (such as the outer surface, or to target depths up to 1 millimeter below the skin).
The modified Rynerson/Schwarz-Hartmann/Voss/Ignatovich/Altshuler device creates images based upon light from different spectra (see paragraph [0086] of Altshuler which states that the illumination source for illuminating the treatment area can be include “UV, violet, blue, green, yellow light or infrared radiation (e.g., about 290-600 nm, 1400-3000 nm) can be used for visualization of superficial targets, such as vascular and pigment lesions, fine wrinkles, skin texture and pores.  Blue, green, yellow, red and near IR light in a range of about 450 to about 1300 nm can be used for visualization of a target at depths up to about 1 millimeter below the skin… it should be understood that in other embodiments the handheld device can incorporate a plurality of such sources, of the same or different emission spectra”) and thus it appears that there will be some multispectral image analysis. 
Even if the modified device is considered to be silent regarding multispectral image analysis, Poran teaches an aesthetic treatment device which includes a camera system (7, Fig. 1) which is a multispectral camera system sensitive to the visible spectrum and infrared spectrum (thus, it will include multispectral image analysis, see lines 1-6 of [0049]). The device is connected to a smart device (computer screen, tablet, or cell phone, see lines 10-14 of [0049]) in order to display the collected images (see lines 1-14 of [0049]) on the smart device.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rynerson/Schwarz-Hartmann/Voss/Ignatovich/Altshuler to include multispectral image analysis as taught by Poran so that the multispectral images are able to be displayed on the smart device. 
Response to Arguments
Applicant's arguments filed April; 18, 2022, have been fully considered but they are not persuasive.
Regarding the argument that Rynerson is silent regarding a proximity system and proximity annunciator, and none of the cited prior art includes the amended features of a camera movably mounted to the housing and the proximity system relaying proximity data to a smart device for display to a user (see the penultimate paragraph of page 14 of the Remarks), this argument is not persuasive. The claim 1 rejection now relies upon Ignatovich et al. (2012/0287255) to teach the amended features of a camera movably mounted to the housing and the proximity system relaying proximity data to a smart device for display to a user. Furthermore, it is noted that Voss also discloses relaying proximity data to a smart device or display to a user (see the last sentence of [0035] of Voss).
Regarding the argument that it would be difficult to take individual camera taught by Voss and apply it to claim 1, especially since Voss provides no implementation of the camera since it is only mentioned as a possible alternative (see the first two paragraphs of page 15 of the Remarks), this argument is not persuasive. Simply because Voss discloses a camera as one of several options does not necessarily mean implementing a camera in the modified device would be difficult. Keeping in mind that “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton … common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Applicant has not provided any convincing rationale as to why a person of ordinary skill and creativity would find it difficult to incorporate the camera of Voss into the device housing of Rynerson. Furthermore, the 103 rejection of claim 1 now includes the teachings of Ignatovich, which show how a camera can be movably mounted to a housing via a swivel connection (60, Fig. 12).
The remaining arguments reiterate that claim 1 has been amended and thus the dependent claims are additionally patentable (see pages 16-30 of the Remarks), and these arguments are not persuasive in light of the current 103 rejection of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muraki et al. (2002/0115912) discloses a camera that is movably attached to a device housing and can be fixed at a predetermined angle desired by the user. Chinnock (2008/0259274) discloses a related camera for the eye(s) that can swivel around an axis to adjust view. Kondo et al. (2003/0118217) discloses a related eye position detection method with a camera that can pan and tilt. Zhang et al. (CN 103919532 A) discloses a multi-spectral Meibomian gland detection analysis device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785                                                                                                                                                                                             
/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785